Title: To George Washington from Edmund Randolph, 29 January 1794
From: Randolph, Edmund
To: Washington, George


          
            Wednesday morning [29 Jan. 1794]
          
          E. Randolph has the honor of informing the President, that he saw Judge Wilson
            yesterday, and Mr Madison last evening. The former, to whom E.R. took an occasion of
            bringing up the subject of the resolution of the senate in a general Shape, said, that what they might have, he thought,
            ought to be sent; and what they ought not to have, ought not to be sent.
          The latter expressed himself thus: “I told Colo. Monroe, as far
            as delicacy would permit, that there must be many things, which the President cannot
            communicate with propriety: that if he was to select such as he thought proper, and
            transmit them; and the senate were to make an opposition, the people would go with the
            President against the Senate”. Mr M[a]d[iso]n—then dilated upon the other view of the
            case; the witholding of papers altogether. This he conceived to be utterly inadmissible;
            whether the principle, or the particular suspicion, which some persons entertain of the
            diplomatic character, be considered. The consequence, he did suppose would be, as has
            been already suggested to the President, that instead of a dispute with the Senate, the
            house of representatives would make common cause.
        